Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 25 June 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello June 25. 1792.

In your last letter you mention nothing of your trip to Virginia, which makes us fear that it will take place later than you expected some time ago. Be good enough to inform us in your next if we may still expect the pleasure of seeing you in July.
By Freneau’s paper of the 14: we learn that the National Assembly has authorized hostilities against the King of Hungary: we will thank you to give us any information you may have on the subject in your next as we feel ourselves much interested. Mme. Bellanger in her last letter assures M. De Rieux that M. de la Fayette has totally lost his popularity: we are very willing to suspect that prejudice has induced  her to misrepresent and her political principles may authorize the suspicion; perhaps it is in your power to satisfy us.
The papers which you are so good as to inclose are particularly acceptable at this time. From some misunderstanding between the postmaster in Richmond and his agent in Charlottesville (the latter refusing to become answerable for the postage of the papers) they have been stoped in Richmond for several posts. Those which you send are asked with eagerness and communicated with pleasure to the neighbourhood.
The Weather for the last fortnight has been very seasonable and our prospects of Indian Corn are now great. Your harvest commenced three days ago: the grain is as fair and the crop as heavy as the land ever bore.
We are all in tolerable health. I am Dear Sir, your most faithfull friend & hble Servt.

Thos. Mann Randolph

